Exhibit 10.1

 

[tlogo.jpg]

 

April 9, 2014

 

Robert Jones

CEO

Acura Pharmaceuticals, Inc.

616 N. North Court

Suite 120

Palatine, IL 60067



 

Re:License, Development and Commercialization Agreement, dated October 30, 2007,
by and between Acura Pharmaceuticals, Inc. (“Acura”) and King Pharmaceuticals
Research and Development, Inc. (“King”) (the “License Agreement”)

 

Dear Bob:

 

The purpose of this letter agreement (“Letter Agreement”) is to memorialize the
Parties’ (i) termination of the License Agreement, (ii) King’s conveyance and
assignment to Acura of all rights relating to the Product (as defined below) and
(iii) agreement to certain post-termination provisions as set forth below in
Section 4. All capitalized terms used but not defined herein shall have the
meanings set forth in the License Agreement.

 

The Parties hereby acknowledge and agree as follows:

 

1.Termination of License Agreement. The Parties acknowledge and agree that, by
mutual agreement, with effect from April 9, 2014 (the “Termination Effective
Date”), the License Agreement is terminated in its entirety and shall have no
further force or effect. Upon the Termination Effective Date all obligations of
each Party under the License Agreement shall be deemed fully and completely
discharged and each Party hereby releases, acquits, and forever discharges the
other Party from any and all rights, actions, claims, debts, demands, costs,
contracts, liabilities, obligations, damages and causes of action whether known,
suspected or unknown, whether in law or in equity, which the releasing party had
or now have or may claim to have by reason of those matters set forth in the
License Agreement, and any other matters which may have been raised in
connection to the License Agreement, in each case other than claims and
obligations under this Letter Agreement or under those sections of the License
Agreement that survive termination as listed in Section 7 of this Letter
Agreement.

 



 



***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

 

 

  

2.Waiver of Non-Compete. Notwithstanding any provision of the License Agreement,
the Parties acknowledge and agree that the provisions of the covenant not to
compete set forth in Section 13.1 (a)(i) and (ii) of the License Agreement is
terminated as of the Termination Effective Date and shall have no further force
and effect.

 

3.Trademarks. Except as provided in Section 4, the Parties acknowledge and agree
that with effect from the Termination Effective Date, King and its Affiliates
shall have the exclusive right to the OXECTA mark, trade dress, brand names,
logos, slogans and to any internet domain names incorporating or utilizing the
OXECTA mark.

 

4.Transition. In connection with the termination of the License Agreement, the
Parties acknowledge and agree that Section 16.7 of the License Agreement shall
not apply to such termination and the following provisions in this Section 4
shall be applicable instead.

 

Consequences of Termination.

 

a.Termination by King and Acura by Mutual Consent.

 

i.Any and all licenses granted by Acura to King or by King to Acura under the
License Agreement shall terminate in their entirety with effect from the
Termination Effective Date.

 

ii.King hereby grants to Acura effective the Termination Effective Date a fully
paid-up, nonexclusive license under King Sole Inventions relating to the Product
or the Aversion Technology to develop, manufacture, use, sell, offer for sale
and import the Product anywhere in the world including the right to grant
sublicenses.

 

iii.King hereby conveys, assigns and transfers to Acura effective the
Termination Effective Date at no expense to Acura, and free of any liens,
pledges, security interests and other financial encumbrances including those
incurred in the Commercialization of the Product, all of King’s and its
Affiliates’ right, title and interest in and to the Listed Assets (as defined in
the Transition Plan attached as Schedule A to this Letter Agreement) and to all
other information and assets of any kind or nature whatsoever, in King’s
possession or in the possession of its Affiliates or its or their respective
agents related to the Product (all of the foregoing, including the Listed
Assets, being the “Conveyed Assets”). The Conveyed Assets shall be deemed to be
Acura Confidential Information and shall be subject to all of the protections of
Sections 12.1 to 12.4 of the License Agreement. The term “Product” is defined as
the pharmaceutical drug in all doses described in New Drug Application (“NDA”)
#202080. King represents and warrants that it has full right, title and interest
to the Conveyed Assets, that there are no liens, pledges, security interests and
other financial encumbrances on the Conveyed Assets, that all Regulatory
Approvals and approvals relating to the Product are valid and are up to date. In
the event Acura or King determines after the Termination Effective Date that
title to or ownership of any of the Conveyed Assets is in a King Affiliate, King
shall promptly cause such Affiliate to convey, assign and transfer to Acura such
Conveyed Asset at no cost or expense to Acura.

 

2

 

 

iv.The Parties agree that certain of the activities relating to the assignment
and transfer to Acura of the Conveyed Assets and the assistance in the
transition of the Product to Acura will occur following the Termination
Effective Date in accordance with the Transition Plan attached as Schedule A to
this Letter Agreement.  King will commence delivery of the items specified in
the Transition Plan as soon as reasonably practicable and complete such delivery
within the time period specified in the applicable deliveries. The Parties shall
use reasonable efforts to complete the Transition Plan and all deliveries of
items therein within ninety (90) days from the Termination Effective Date.

 

v.King shall have no obligations or responsibility for the commercial supply of
Product to Acura from the Termination Effective Date.

 

vi.King shall as of the Termination Effective Date cease Developing,
manufacturing, and Commercializing Product under the License Agreement and the
licenses granted to King thereunder with respect to Product shall terminate as
of the Termination Effective Date, and King shall be responsible for all
returns, financial and regulatory obligations (including chargebacks and
pharmacovigilance investigations and reporting) for Product manufactured prior
to the Termination Effective Date.

 

b.Royalty and Payment Obligations. Termination of this License Agreement will
not release King from any obligation to pay royalties to Acura which were
accrued prior to the Termination Effective Date in accordance with Article 9 of
the License Agreement. However, termination of this License Agreement will
release King from any obligation to pay royalties or make any payments to Acura
which would have otherwise become accrued after the Termination Effective Date
(provided that King shall be obligated to pay royalties after the effective date
of termination for Product sold prior to such effective date). For clarity,
there are no milestones or other payments due or payable from King to Acura
under this License Agreement.

 

3

 

 

c.Termination Fee. Acura shall pay a fee to King or as directed by King to
King’s Affiliate the sum of two million (US$2,000,000) US dollars, one million
(US$1,000,000) US dollars within ten (10) days of Termination Effective Date and
one million (US$1,000,000) within five (5) days of King’s submission to the FDA
of a letter (substantially in the form attached to the Transition Plan as
Exhibit 1.1) notifying FDA of the transfer of NDA 202,080 from King to Acura.

 

5.Publicity. Neither party will originate any publicity, press release, or other
public announcement or make any comment, written or oral, relating to this
Letter Agreement without the advance written consent of the other Party (except
as has been previously consented), unless such announcement is required by law
or the regulations of a national securities exchange. A Party required by law,
rule or regulation or the regulation of a national securities exchange to make
such an announcement will give the other Party an opportunity to review the form
or content of such announcement and make comments upon it in advance. Either
Party may issue a press release in the form substantially similar to Schedule B
to this Letter Agreement. The Parties acknowledge that Acura will file a Form
8-K with the Securities and Exchange Commission regarding this Letter Agreement
and will be attaching a redacted copy of the Letter Agreement to such 8-K (or a
Form 10-Q or 10-K as appropriate) requesting confidential treatment of certain
information and the 8-K and redacted copy will be treated as a public
announcement as described herein.

 

6.Confidentiality. The terms of this Letter Agreement shall be deemed
Confidential Information of each Party and the Schedules attached hereto shall
be deemed Confidential Information of each Party (provided that the contents of
any Conveyed Assets are solely the Confidential Information of Acura as provided
in Section 4).

 

7.Survival of Obligations/Further Assurances. Sections 10.4 (with respect to
payments due under the License Agreement to Acura), 11.1, 11.8(d)(i) (with
respect to any claims relating to the Oxecta trademark or any King trademark or
any trademark used in connection with the Product prior to the Termination
Effective Date), 12.1 through 12.4, and Articles 10, 14 and 17 and any
definitions used in any such Section or Article shall survive the termination of
this License Agreement in its entirety. Each Party at any time after the date
hereof, at the reasonable request of the other Party shall execute, acknowledge
and deliver any further assignments, documents and instruments of transfer that
may be reasonably necessary for the purpose of conveying, assigning and granting
to Acura the Conveyed Assets.

 

4

 

 

8.Governing Law. This Agreement shall be governed by the laws of the State of
New York without regard to its conflict of laws rules or principles.

 

9.Specific Performance. In the event of a breach or threatened breach of any
provision of this Letter Agreement by King and without limiting any other
available remedies, nothing in this Letter Agreement shall prevent Acura from
seeking to obtain from any court of competent jurisdiction, injunctive relief,
including specific performance.

 

10.Miscellaneous. This Letter Agreement may be executed manually, electronically
in Adobe® PDF file format, or by facsimile by the Parties, in any number of
counterparts, each of which shall be considered one and the same agreement and
shall become effective when a counterpart hereof shall have been signed by each
of the Parties and delivered to the other Party.

 

Sincerely,

 

KING PHARMACEUTICALS RESEARCH AND DEVELOPMENT, INC.

 

By: /s/ Thomas Dykstra         Name:   Thomas Dykstra         Title: Vice
President  

 

Accepted and agreed as of the date first set forth above.   ACURA
PHARMACEUTICALS, INC.

 

By: /s/ Robert B. Jones         Name:   Robert B. Jones         Title: CEO  

 

5

 

 

Schedule A

 

Transition Plan

 

(LISTED Assets)

 

For assets described below in which Pfizer/King does not directly own but has an
interest in, Pfizer shall assign its interest in such asset to Acura, to the
extent reasonably practical.

 

1.Regulatory [***]

2.CMC [***]

3.Clinical [***]

4.Commercial [***]

5.Safety [***]

 

During the 90 days transition period, if either Party identifies assets and both
parties mutually agree that the assets are necessary for Acura to maintain the
Product NDA or to manufacture and/or sell the Product, such assets shall be
added to this Schedule A.

 



 



***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 



6

 

 





EXHIBIT 1.1

 

[FDA TRANSMITTAL LETTER AND FORM 356h]

 

_________, 2014

 

_________,

[Center for Drug Evaluation and Research]

Food and Drug Administration

Metro Park North II

7500 Standish Place, Room 150

Rockville, MD 20855-2773

 

Transfer of Ownership

RE: NDA # 202080

 

Dear Mr._________:

 

Pursuant to the Code of Federal Regulation, Title 21 314.72, KING
PHARMACEUTICALS RESEARCH AND DEVELOPMENT, INC. is providing notice that all
rights to NDA# 202080 approved on June 17, 2011 have been transferred to ACURA
PHARMACEUTICALS, INC. A complete copy of the application has been provided to
Acura Pharmaceuticals, Inc. The change of ownership for this application becomes
effective on XX/XX/XX. FDA Form 356h is enclosed.

 

Should you have any questions or require additional information on this
transfer, please do not hesitate to contact me at the telephone number or
address shown below.

 

Sincerely,

 

7

 

 

SCHEDULE B

[FORM OF PRESS RELEASE]

 

Acura Pharmaceuticals Announces Return of Product Rights

 

Palatine, IL - (XXXXXXX, YY, 2014) - Acura Pharmaceuticals, Inc. (NASDAQ: ACUR),
a specialty pharmaceutical company developing products intended to address
medication abuse and misuse, announced today a letter agreement with Pfizer Inc.
providing for the termination of Pfizer’s license to Acura’s AVERSION Technology
and the return to Acura of the FDA approved Oxecta® (oxycodone HCl) product. The
letter agreement provides that Acura will make a one-time payment of $2.0
million to Pfizer. The license termination is effective April 9, 2014. The
AVERSION Technology utilizes a proprietary mixture of inactive ingredients to
discourage tampering of a product for abusive purposes.

“We are pleased that we have been able to reach agreement on acceptable terms
for the license termination,” said Bob Jones, President and Chief Executive
Officer of Acura Pharmaceuticals. Mr. Jones further added, “We are currently
evaluating our strategic options for the returned product and our other AVERSION
Technology products in development, which may include a re-launch under a new
brand name in partnership with another pharmaceutical company.”

The Company will host a conference call to discuss our strategies for the
product going forward on XXXXXX at XXXXX  ET. To participate in the live
conference call, please dial XXX-XXX-XXXX (U.S. and Canada) five to ten minutes
prior to the start of the call. The participant passcode is YYYYYYY

 

8

 

